DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/10/2022.
Applicant’s election without traverse of claims 1-8 in the reply filed on 01/10/2022 is acknowledged.
Information Disclosure Statement
The reference WO-201302294-A1 submitted on the IDS filed 03/10/2020 was not considered as that patent application does not exist.  The examiner notes that WO-2013002294-A1 matches the date and applicant filed on the IDS for WO-201302294-A1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the recitation “wherein the alloy powder is formed from the following starting materials” which is indefinite because it is unclear to the examiner if the term “starting materials” means that multiple powders are mixed together to make the alloy powder, or if the alloy powder can comprise a single powder and the term “starting materials” is referring to the materials used to create the alloy that was then made into a powder.  The examiner notes that how the alloy powder is obtained is not limited in the instant claim, further the specification says the method “may comprise smelting, powdering, or the like” but does not limit the method to those steps.  The examiner interprets the claim to be met by any powder comprising the average composition of alloy powder of the instant claim absent a specific indication to the contrary.
The term “quickly” in claim 8 is a relative term which renders the claim indefinite. The term “8” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner if “quickly air cool” means requires a specific cooling rate or method of air cooling in order to be considered “quickly” or if any type of air cooling meets the limitation of “quickly”.  The examiner interprets any method of air cooling to be a method of “quickly air cooling” absent a specific indication to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 101882494 A, translation submitted with the IDS submitted 01/16/2020 referred to herein) Liu herein, in view of Iwasaki et al. (EP 1679724 A1) Iwasaki herein, in further view of Ormerod (The Physical Metallurgy and Processing of Sintered Rare Earth Permanent Magnets).  For examination purposes, when referring to Liu the examiner refers to the document applicant submitted with the IDS, however the examiner notes that there are translation errors with this document based on other machine .
Regarding claim 1, Liu teaches
A preparation method of a samarium-cobalt magnet [abstract, Liu], involving making an alloy powder [page 2 step 3, Liu] comprising a composition given below in Table 1, the examiner notes that Liu discloses the use of a heavy rare earth element [abstract, Liu] which is optimally either dysprosium or gadolinium [page 3, Liu].  The examiner notes that the overlap of the alloy powder compositions of Liu and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Liu does not specifically disclose that the materials in table 1 add up to 100 weight % however the examiner notes that any alloy has a total weight % of 100.
Table 1

Instant application, claim 1, weight %
Instant application, claim 2, weight %
Instant application, claim 3, weight %
Liu, mass % [abstract, Liu]
Sm
10.5-13.5
11.5-13
12.5-13
10-25
Gd
12.5-15.5
13-14.5
13-13.5
5-15
Co
50-55
50-53
50-51
45-55
Fe
13-17
15-17
15-16
10-20
Cu
4-10
6-10
6-8
3-9
Zr
2-7
2-5
2-3
1-3


Magnetic field molding [page 2 step 4, Liu] which examiner submits meets the limitation of post-processing.
Liu does not teach mixing of the alloy powder with zirconium powder that is 0.1-0.35 weight % of the alloy powder, however the examiner submits that performing this step would be obvious in view of Iwasaki as evidenced by Ormerod.  Iwasaki teaches that adding an additive metal powder, such as Zr, to a pulverized raw alloy for producing a rare earth sintered magnet [0008, Iwasaki] can strengthen the material when it is compacted [0009, Iwasaki] in an amount of 0.01 mass% or more [0034, Iwasaki] and optimally 0.15-0.3 mass% [0035, Iwasaki].  The examiner notes that the overlap of the weight of the zirconium powder of Iwasaki and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that Iwasaki similarly compacts the alloy powder through pressing [page 2 step 4, Iwasaki].  Iwasaki does not teach the production of a samarium cobalt magnet, Iwasaki instead teaches the production of an R-T-B magnet [0016-0017, Iwasaki], however it would be obvious to one of ordinary skill in the art that improving the compaction process for an R-T-B magnet would be applicable to a samarium cobalt magnet in view of Ormerod.  Ormerod teaches that the processing of various types of rare earth permanent magnet materials, including either R-T-B and SmCo magnets, can be carried out by a broadly similar powder metallurgical process [page 59, 3.1, Ormerod] including isostatic pressing [page 63, Ormerod].  Ormerod thus presents strong evidence of obviousness in substituting the compacting method of Iwasaki, including strengthening with zirconium, for the compacting method of Liu given Ormerod teaches the compaction methods can be equivalently applied to both R-T-B magnets and SmCo magnets.  See MPEP 2144.06(II).  The examiner submits that it would have been obvious to one of ordinary skill in the art to add the zirconium powder of Iwasaki to the alloy powder of Liu in order to increase the strength of the compacted material.
Regarding claims 2 and 3, as shown above in Table 1, Liu modified by Iwasaki and Ormerod teaches an alloy powder comprising a composition that overlaps with that of the instant claims. The examiner notes that the overlap of the alloy powder compositions of Liu modified by Iwasaki and Ormerod and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 4, as discussed above Liu modified by Iwasaki and Ormerod teaches the addition of zirconium powder in an amount of 0.01 mass% or more [0034, Iwasaki] and optimally 0.15-0.3 mass% [0035, Iwasaki].  The examiner notes that the overlap of the weight of the zirconium powder of Liu modified by Iwasaki and Ormerod and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 5 Liu modified by Iwasaki and Ormerod teaches: 
Grinding the magnetic alloy powder to a particle size of 3-5µm [page 2 step 3, Liu].  The examiner notes that the exemplary particle size range of 3-5µm that falls within the instantly claimed particle size range anticipates said claimed range.  See MPEP 2131.01(I).  As discussed above, for Liu the translation submitted by applicant has size and diameter as equivalent terms.
The size of the additive metal powder, such as zirconium, is 50µm or less, preferably 10µm or less [0036, Iwasaki] and that size is determined by D50 [0041, Iwasaki] which examiner notes is the same method as the instant application uses [0033, instant specification].  The examiner notes that the overlap of the zirconium particle size of Liu modified by Iwasaki and Ormerod and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 6, Liu modified by Iwasaki and Ormerod teaches the use of magnetic field molding [page 2 step 4, Liu], isostatic pressing [page 2 step 4, Liu], sintering [page 3 step 5, Liu], solution treatment [page 3 step 5, Liu] and aging [page 3 step 6, Liu].
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Iwasaki in further view of Ormerod, in further view of Gong et al. (WO 2011032432 A1) herein Gong, as evidenced by Rolfe (Paper 18 Cold Isostatic Presses: Equipment and Techniques Used at A.W.R.E.).
Regarding claim 7:
The examiner notes that the recitation “to give a compact having a density of 3.8-4.5 g/cm3” is an instance of functional language which is considered to merely require either the use of 3 MPa or more pressure during shaping [0051, specification] and for during the magnetic field shaping for the compact to reach a density of 3.8-4.5 g/cm3.
The examiner notes that the recitation “to give a green compact having a density of 4.8-5.4 g/cm3” is an instance of functional language which is considered to not impart additional limitations as this density should naturally be achieved by isostatic pressing the claimed composition at the instantly claimed pressure and duration.
As discussed above, Liu modified by Iwasaki and Ormerod teaches magnetic field shaping and isostatic pressing.  Liu modified by Iwasaki and Ormerod teaches a cold isostatic pressure of 200-350 MPa for 10-20 seconds [page 2 step 4, Liu].  Liu does not teach a specific magnetic field shaping pressure, a density resulting from magnetic field shaping, wrapping the compact in a plastic bag, evacuating the plastic bag, or pressing at 15-24 MPa for 10-30 seconds, however the examiner submits that these steps would be obvious in view of Gong.
Gong teaches performing magnetic field shaping with isostatically pressing with a magnetic field of 1.2-2.0 T and an isostatic pressure of 10-200 MPa for 10-60 seconds [page 5 lines 20-24, Gong] for the purpose of making a rare earth magnet [page 2 line 11, Gong].  The examiner submits that performing the magnetic field shaping concurrently with isostatic pressing with a pressure of 10-200 MPa meets the limitation of a pressure of 3 MPa or more during magnetic field shaping and so as discussed above, the shaping and pressing of Gong will be entirely capable of achieving a density of 3.8-4.5 g/cm3 followed by a density of 4.8-5.4 g/cm3
Neither Liu, Iwasaki, nor Gong specifically disclose wrapping the compact with a plastic bag and evacuating the plastic bag prior to isostatic pressing, however the examiner submits that this step is a known step of isostatic pressing as evidenced by Rolfe.  Rolfe discloses that isostatic pressing essentially involves “placing the powder in a rubber or plastic container which with its contents is placed in a suitable vessel and subjected to a high hydraulic pressure” [page 239 first paragraph, Rolfe] and that the container is a bag that is evacuated prior to pressing [page 246 paragraphs 1-3, Rolfe].  The examiner submits that any isostatic pressing would involve wrapping the powder to be compacted in a plastic bag and evacuating prior to compaction as evidenced by Rolfe.
Regarding claim 8, Liu modified by Iwasaki and Ormerod and Gong teaches:
Sintering at 1160-1230°C for 0.4-0.8 hours [page 3 step 5, Liu], the examiner submits that reaching this temperature requires heating.  The examiner notes that the overlap of the sintering temperature and duration of Liu modified by Iwasaki and Ormerod and Gong and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Solution treating at 1100-1200°C for 2-5 hours [page 3 step 5, Liu] which examiner submits must require cooling down from the sintering temperature.  The examiner notes that the overlap of the solution treatment temperature and duration of Liu modified by Iwasaki and Ormerod and Gong and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Cooling to room temperature [page 3 step 5, Liu], which the examiner submits is generally considered to be about 20-22°C.  The examiner notes that the overlap of the 
Aging at 830-870°C for 5-10 hours [page 3 step 6, Liu].  The examiner notes that the overlap of the aging temperature and duration of Liu modified by Iwasaki and Ormerod and Gong and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Cooling to 400°C at rate of 0.5-2°C/min [page 3 step 6, Liu].  The examiner notes that the overlap of the cooling rate of Liu modified by Iwasaki and Ormerod and Gong and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that the exemplary temperature of 400°C that falls within the instantly claimed temperature range anticipates said claimed range.  See MPEP 2131.01(I).
Hold at 400°C for 1-5 hours [page 3 step 6, Liu].  ].  The examiner notes that the overlap of the holding duration of Liu modified by Iwasaki and Ormerod and Gong and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Cooling to room temperature [page 3 step 6, Liu], which the examiner submits is generally considered to be about 20-22°C.  The examiner notes that the overlap of the temperature of Liu modified by Iwasaki and Ormerod and Gong and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Liu teaches sintering in a positive pressure atmosphere of inert gas rather than sintering in a vacuum [page 3 step 5, Liu].  However, Gong teaches sintering and tempering under a vacuum of 2*10-2 Pa to 5*10-2 Pa [page 5 lines 27-29, Gong].  The examiner notes that as both sintering atmospheres of Gong and Liu both prevent 
Neither Liu, Iwasaki, nor Gong specifically disclose air cooling, however the examiner submits that it would be obvious to one of ordinary skill in the art to perform this cooling method as it occurs naturally and thus does not incur any extra costs from equipment or quenchant.  Further the examiner submits that absent a specific indication as the cooling method, as in the case of Liu, that either air cooling can be assumed as it occurs naturally and thus does not require a specific step to be stated, or that any cooling method works including the natural method of cooling, air cooling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734